Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered March 26, 1990, which granted defendant’s motion for á change of venue pursuant to CPLR 510 (1) and (3), unanimously reversed, on the law, and the motion denied, without costs.
In Queens County, the plaintiff, a trackman in defendant’s employ, slipped on an area adjacent to a railroad track. He subsequently commenced an action, pursuant to the Federal Employers’ Liability Act (45 USC § 51 et seq.), against the defendant in New York County. The defendant’s amended certificate of incorporation designates New York County as its principal place of business. The defendant sought a change of venue from New York County to Queens County, where the accident occurred and where the defendant has general offices.
The plaintiff had the right to choose a proper county in which to sue, and there has been no showing that the balance of convenience requires a change of venue. (Green v Shortts, 145 AD2d 340.) Concur—Murphy, P. J., Kupferman, Ross and Ellerin, JJ.